DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 41, 43-57 and 59 are currently pending.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ted Whitlock on 02/11/2021.

The application has been amended as follows: 

	Claim 46 is CANCELED in its entirety 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of invention, the claimed methodology was not anticipated in the prior art.  The closest prior art is Crain et al (US Patent 8,202,525 published 06/19/2012). Crain teaches that the combination of naltrexone with acetaminophen significantly reduces depression, anxiety, anger, irritability, emotional hypersensitivity (col. 99 lines 30-45). Doses of 100-
 
    PNG
    media_image1.png
    515
    670
    media_image1.png
    Greyscale

Secondly, the data in the declaration of 11/10/2020 demonstrates an unexpected synergism between the dose comprising 3.25 mg naltrexone and 325 mg acetaminophen. In view of MPEP 716.02(E), Applicant’s comparison is with data that is reduction in emotional pain (hurt feelings, sadness, fear and anger) as demonstrated in the declaration. In view of MPEP 716.02 (A), (D) and (E), Applicant has identified a synergistic dose combination of naltrexone and acetaminophen that is effective for treating emotional pain in a subject that was unexpected in the prior art. Therefore, claims 41, 43-45, 47-57 and 59 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628